DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 2004/0068167 A1) in view of Brooksby et al. (US 2006/0140473 A1).
a.	Regarding claim 1, Hsieh discloses a dimension measurement method using a projection image obtained by an X-ray CT apparatus, the dimension measurement method, in measuring a dimension of an object to be measured made of a single material (Hsieh discloses a “CT scanning system 50 [being] illustrated with a frame 52 and a gantry 54 that has an aperture 56. The aperture 56 may typically be 60 cm to 70 cm in diameter. Further, a patient table 58 is illustrated positioned in the aperture 56 of the frame 52 and the gantry 54. The 
obtaining a plurality of transmission images of the object to be measured by using the X-
rav CT apparatus (Hsieh discloses a “CT scanning system 50 [being] illustrated with a frame 52 and a gantry 54 that has an aperture 56. The aperture 56 may typically be 60 cm to 70 cm in diameter. Further, a patient table 58 is illustrated positioned in the aperture 56 of the frame 52 and the gantry 54. The patient table 58 is adapted so that a patient 18 may recline comfortably during the examination process. Additionally, the patient table 58 is configured to be displaced linearly by the linear positioning subsystem 28 (see FIG. 1). The gantry 54 is illustrated with the source of radiation 12, typically an X-ray tube which emits X-ray radiation from a focal point 62. The stream of radiation is directed towards a particular region of the patient 18. It should be noted that the particular region of the patient 18 is typically chosen by an operator so that the most useful scan of a region may be imaged” at Fig. 2-50 and ¶0031), and then generating respective projection images (Hsieh discloses “X-ray source 12 projects an X-ray beam from the focal point 62 and toward detector array” at Figs. 2-12 and 22 and ¶0032).
	However, Hsieh does not disclose obtaining Computer Aided Design data used in designing the object to be measured; 
registering the projection images with Computer Aided Design data used in designing the object to be measured, by making positions of the projection images coincide with respective positions of the Computer Aided Design data; and 
Computer Aided Design data and the projection images.  
Brooksby discloses obtaining Computer Aided Design data used in designing the object to be measured (Brooksby discloses obtaining 3D computer aided design (CAD) model of the object at Fig. 5-100 and ¶0026);
registering the projection images with Computer Aided Design data used in designing the object to be measured, by making positions of the projection images coincide with respective positions of the Computer Aided Design data (Brooksby discloses “iteratively registering each of the acquired two-dimensional images and the first three-dimensional model of the object with one another” at Fig. 5-104 and ¶0026); and 
calculating the dimension of the object to be measured by using a relationship between the registered Computer Aided Design data and the projection images (Brooskby discloses that “ geometrical parameters of the object are calculated” from the reconstructed model from the registration process at Fig. 5-108 and ¶0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the process of measuring the object of Brooksby to Hsieh’s CT scanning system.
The suggestion/motivation would have been to provide “a measurement technique that is relatively inexpensive, versatile and programmable for different applications and that requires low maintenance” (Brooksby; ¶0003).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 2004/0068167 A1) ) in view of Brooksby et al. (US 2006/0140473 A1), and further in view of Malsowski et al.(US 2018/0325485 A1).
a.	Regarding claim 2, Hsieh discloses a dimension measurement method using a projection image obtained by an X-ray CT apparatus, the dimension measurement method, in 
obtaining a plurality of transmission images of the object to be measured by using the X- ray CT apparatus (Hsieh discloses a “CT scanning system 50 [being] illustrated with a frame 52 and a gantry 54 that has an aperture 56. The aperture 56 may typically be 60 cm to 70 cm in diameter. Further, a patient table 58 is illustrated positioned in the aperture 56 of the frame 52 and the gantry 54. The patient table 58 is adapted so that a patient 18 may recline comfortably during the examination process. Additionally, the patient table 58 is configured to be displaced linearly by the linear positioning subsystem 28 (see FIG. 1). The gantry 54 is illustrated with the source of radiation 12, typically an X-ray tube which emits X-ray radiation from a focal point 62. The stream of radiation is directed towards a particular region of the patient 18. It should be noted that the particular region of the patient 18 is typically chosen by an operator so that the most useful scan of a region may be imaged” at Fig. 2-50 and ¶0031), and then generating respective projection images (Hsieh discloses “X-ray source 12 projects an X-ray beam from the focal point 62 and toward detector array” at Figs. 2-12 and 22 and ¶0032).
However, Hsieh does not disclose registering the projection images with Computer Aided Design data used in designing the object to be measured; 
Computer Aided Design data and the projection images; 
selecting a representative projection image group for the registered Computer Aided Design data; 
obtaining combinations of all projection values in the representative projection image group with transmission lengths estimated from the Computer Aided Design data; and 
calculating the dimension of the object to be measured by using a relationship between the obtained projection values and the estimated transmission lengths.  
Brooksby discloses registering the projection images with Computer Aided Design data used in designing the object to be measured, by making positions of the projection images coincide with respective positions of the Computer Aided Design data (Brooksby discloses “iteratively registering each of the acquired two-dimensional images and the first three-dimensional model of the object with one another” at Fig. 5-104 and ¶0026); and 
calculating the dimension of the object to be measured by using a relationship between the registered Computer Aided Design data and the projection images (Brooskby discloses that “ geometrical parameters of the object are calculated” from the reconstructed model from the registration process at Fig. 5-108 and ¶0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the process of measuring the object of Brooksby to Hsieh’s CT scanning system.
The suggestion/motivation would have been to provide “a measurement technique that is relatively inexpensive, versatile and programmable for different applications and that requires low maintenance” (Brooksby; ¶0003).
However, the combination of Hsieh and Brooksby does not disclose selecting a representative projection image group for the registered Computer Aided Design data; 
Computer Aided Design data; and 
calculating the dimension of the object to be measured by using a relationship between the obtained projection values and the estimated transmission lengths.  
Maslowski discloses selecting a representative projection image group for the registered data (Malsowski discloses that “generate a simulated scatter image based on a first subset of particles scattered during the simulated CT scanning of the object model. Specifically, the scatter-estimation system may construct a Boltzmann Transport Equation (BTE) for the first subset of particles scattered, and use a deterministic method to solve the BTE and calculate the corresponding particle fluence distribution values in the plurality of voxels. Afterward, the scatter-estimation system may generate the simulated scatter image by ray-tracing the corresponding particle fluence distribution values of those voxels in the plurality of voxels that have the first subset of particles passing through before reaching the virtual pixels of the virtual detector panel” at Fig. 7-740 and ¶0072; Maslowski discloses that “encompass/simulate a virtual table 330 in the object model 320 to account for scattering caused by a patient table. Specifically, the scatter-estimation system may model the virtual table 330 based on prior knowledge, such as CAD models or pre-scans of the patient table” at Fig. 3-330 and ¶0033);  
obtaining combinations of all projection values in the representative projection image group with transmission lengths estimated from the data (Malsowski discloses that “generate a simulated scatter image based on a first subset of particles scattered during the simulated CT scanning of the object model. Specifically, the scatter-estimation system may construct a Boltzmann Transport Equation (BTE) for the first subset of particles scattered, and use a deterministic method to solve the BTE and calculate the corresponding particle fluence distribution values in the plurality of voxels. Afterward, the scatter-estimation system may generate the simulated scatter image by ray-tracing the corresponding particle fluence distribution values of those voxels in the plurality of voxels that have the first subset of particles passing 
calculating the dimension of the object to be measured by using a relationship between the obtained projection values and the estimated transmission lengths (Maslowski discloses that “estimate a scatter-reduced image corresponding to one of the plurality of projection images based on the simulated scatter image” at Fig. 7-750 and ¶0075). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the process to estimate scattered radiation contained in x-ray projections for CT reconstruction of Maslowski to the combination. 
The suggestion/motivation would have been to provide “rapid, accurate and fully automated system and method to estimate and reduce scatter artifacts in computed tomography scans” (Maslowski; ¶0001).
b.	Regarding claim 3, the combination applied in claim 2 discloses further comprising: determining an attenuation coefficient of X-rays by using the registered Computer Aided Design data so that a difference between a calculated thickness at a measurement point having a known thickness and a design value decreases (Malsowski discloses that “a virtual filter 415 based on a physical bow-tie filter used during an actual CT scanning operation. The scan-simulation module may also model the virtual filter 415 using images acquired with and without the bow-tie filter. Specifically, the scan-simulation module may estimate the equivalent aluminum thickness of the bow-tie filter ("bow-tie thickness"), and attenuate the virtual beam based on the estimated bow-tie thickness. In addition, the edges of the estimated bowtie thickness may be uniformly extended in all directions” at ¶0038); and 
. 

Allowable Subject Matter
Claims 4-12 are allowed.

Conclusion
Following is a list of references pertinent to claimed invention: 
Snoeren et al. (US 2005/0013471 A1): Numerical image processing of two or more medical images to provide grayscale registration thereof is described, the numerical image processing algorithms being based at least in part on a model of medical image acquisition. The grayscale registered temporal images may then be displayed for visual comparison by a clinician and/or further processed by a computer-aided diagnosis (CAD) system for detection of medical abnormalities therein. A parametric method includes spatially registering two images and performing gray scale registration of the images. A parametric transform model, e.g., analog to analog, digital to digital, analog to digital, or digital to analog model, is selected based on the image acquisition method(s) of the images, i.e., digital or analog/film. Gray scale registration involves generating a joint pixel value histogram from the two images, statistically fitting parameters of the transform model to the joint histogram, generating a lookup table, and using the lookup table to transform and register pixel values of one image to the pixel values of the other image. The models take into account the most relevant image acquisition parameters that influence pixel value differences between images, e.g., tissue compression, incident radiation intensity, exposure time, film and digitizer characteristic curves for analog image, and digital detector response for digital image. The method facilitates temporal comparisons of medical images such as mammograms and/or comparisons of analog with digital images.
Gundel et al. (US 2010/0254587 A1): A multistage method, according to at least one embodiment of the invention, is disclosed for segmenting an interior region of a hollow structure in a tomographic image. In at least one embodiment of the method, portions of the image are segmented in each of at least two segmentation cycles, respectively, whilst using a substance-specific segmentation criterion. Using this procedure, the interior region of the hollow structure can be completely determined, even in the case where a plurality of substances with different imaging properties, e.g. with different attenuation properties, are present. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664